ScHUMAN, C. J. Complaint was filed on December 20, 1950, by Delbert R. Lewis for an award under the Compensation Act for specific loss of use of the middle finger of the right hand. Claimant is a married man, living with his wife, but has no children. On August 21, 1950, claimant, while in the employ of the Division of Highways as a maintenance equipment operator at $225.00 a month, was operating a self-propelled end loader on U. S. Route 66, about two miles northeast of Pontiac. In operating the loader he placed his right hand in the push-bar slot, which released, causing an injury to the middle finger of his right hand requiring an amputation of the terminal phalanx. No jurisdictional questions are involved.' Claimant’s earnings during the year preceding the accident were $2,700.00. The facts were stipulated. On the basis of this record we make the following award: For the permanent partial specific loss of use of the middle finger of the right hand, an amount of 50 per cent of loss of use, making an award of ITVi weeks at $22.50 per week for a total of $393.75. From this sum will be deducted the sum of $82.02 for non-productive time, making a net award of $311.73, all of which has accrued and is payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of-compensation awards to State employees.”